United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MICHAEL E. DeBAKEY MEDICAL CENTER,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2319
Issued: July 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal from the August 26, 2009 merit
decision of the Office of Workers’ Compensation Programs which terminated her compensation
for refusing suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation under 5
U.S.C. § 8106(c)(2) for refusing an offer of suitable work.
FACTUAL HISTORY
On July 17, 2005 appellant, then a 57-year-old program support assistant, sustained an
injury in the performance of duty when her right foot gave out and she fell. The Office accepted
her claim for neck sprain and an open wound of the left knee, leg and ankle without

complications. It also accepted lumbar back sprain and cellulitis of the left leg, except foot.
Appellant received compensation for temporary total disability on the periodic rolls.
The employer offered appellant a full-time limited-duty assignment as a modified
program support assistant effective April 27, 2009. The offer set out the principle duties and
responsibilities of the assignment as well as the physical demands. On April 23, 2009
appellant’s attending orthopedic surgeon, Dr. Stephen I. Esses, reviewed the offer and cleared
appellant to return to work: “I concur with the above light[-]duty assignment.”
On April 27, 2009 Dr. Esses noted findings on examination and stated: “At this time,
there is nothing further for me to offer this patient. She will follow up with her other
physicians.” On that same date, he completed a Texas Workers’ Compensation Work Status
Report, which indicated: “The injured employee’s medical condition resulting from the workers’
compensation injury has prevented and still prevents the employee from returning to work as of
April 27, 2009 and is expected to continue through six months. The following describes how
this injury prevents the employee from returning to work: [displacement of lumbar intervertebral
disc without myelopathy].”
On May 12, 2009 the Office informed appellant of its finding that the offered job was
suitable “in accordance with your medical limitations provided by Dr. Esses in his report dated
April 23, 2009.” It advised that she had 30 days to accept the position or to provide a written
explanation for refusing. The Office notified appellant of the penalty provision in 5 U.S.C.
§ 8106(c)(2).
Appellant declined the limited-duty assignment “because according to my Texas
Workers’ Compensation Work Status Report I am still unable to return to work. I will be
reassessed by Dr. Esses in 6 months.” She explained that, after Dr. Esses released her to limited
duty, he saw her for an appointment and gave her a work status report granting her six months
off and returning her to the care of her other physicians.
On July 9, 2009 the Office informed appellant that her reasons for refusing to accept the
offered position were not valid. It notified her that, if she did not accept the offer and make
arrangements to report to work within 15 days, it would terminate her compensation under 5
U.S.C. § 8106(c)(2).
After the employer confirmed that appellant failed to report for duty, the Office issued a
decision on August 26, 2009 terminating appellant’s compensation under 5 U.S.C. § 8106(c)(2).
On appeal, appellant argues that she did not accept the May 12, 2009 job offer because
she was still unable to return to work according to the Texas Workers’ Compensation Work
Status Report and was not scheduled to return to work until October 27, 2009. She offered other
reasons and stated that she was not given the opportunity to file for a schedule award with any of
her work injuries. Appellant noted that the Social Security Administration approved her
disability on July 30, 2009.

2

LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work, or refuses or neglects to work after
suitable work is offered to, procured by or secured for her is not entitled to compensation.1 The
Office has authority under this section to terminate compensation for any partially disabled
employee who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, the Office has the burden of demonstrating that the employee can work,
setting forth the specific restrictions, if any, on the employee’s ability to work, and has the
burden of establishing that a position has been offered within the employee’s work restrictions,
setting forth the specific job requirements of the position.2 In other words, to justify termination
of compensation under section 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.3
ANALYSIS
The Office found that the limited-duty assignment of modified program support assistant
was suitable “in accordance with your medical limitations provided by Dr. Esses in his report
dated April 23, 2009.” Indeed, on April 23, 2009 Dr. Esses, the attending orthopedic surgeon,
reviewed the job offer and signed off on it, giving his approval for appellant to return to work.
However, four days later he changed his mind. On April 27, 2009 Dr. Esses examined appellant
and found that her employment injury still prevented her from returning to work. Moreover, he
expected this to continue for six months. Appellant offered this evidence when she declined the
limited-duty assignment, but the Office found it an invalid reason for refusing the offer.
The Board finds that appellant provided a valid reason or justification for refusing the
offered position. The same physician who released her to return to work, and on whose opinion
the Office based its suitability finding, changed his mind when he examined appellant a few days
later. The Office did not explain why it would rely on the initial release and not seek
clarification from the attending physician. It cannot discharge its burden of proof by arbitrarily
selecting the evidence that supports suitability.
The weight of the medical evidence provided by Dr. Esses did not establish the work
offered to and refused by appellant is suitable. The Board finds that the Office did not meet its
burden of proof to terminate her monetary compensation. The Board will reverse the Office’s
August 26, 2009 decision.
On appeal, appellant repeated her argument that she was still unable to return to work
according to the Texas Workers’ Compensation Work Status Report Dr. Esses completed on
April 27, 2009. As the Board explained, this was a valid reason for refusing the job offer. The
Board need not address other reasons given, except to note that the Social Security
1

5 U.S.C. § 8106(c)(2).

2

Frank J. Sell, Jr., 34 ECAB 547 (1983).

3

Glen L. Sinclair, 36 ECAB 664 (1985).

3

Administration defines disability differently than does the Office and has a different standard of
medical proof, so entitlement to benefits under the Social Security Act does not establish
entitlement to benefits under the Federal Employees’ Compensation Act.4
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation as the
medical opinion evidence does not establish the suitability of the offered position.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

Hazelee K. Anderson, 37 ECAB 277 (1986). The question of whether appellant may claim a schedule award is not
before the Board in the present appeal. See 20 C.F.R. § 501.2.

4

